Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 18, 2017

The Court of Appeals hereby passes the following order:

A17A0854. RICHARD A. COSDEN v. THE STATE.

      Richard A. Cosden filed both this direct appeal and an application for
discretionary appeal from the trial court’s order denying his “Motion to Correct Void
Sentence.” We denied his application for discretionary appeal. See Case No.
A16D0283 (denied March 22, 2016). Because that denial was an adjudication on the
merits, the doctrine of res judicata bars this direct appeal. See Northwest Social &
Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v.
Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313) (2007). This appeal is
therefore DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/18/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.